Exhibit 10.1
(DOUBLE-TAKE SOFTWARE LOGO) [w71883w7188300.gif]
December 2, 2008
Jo Murciano
c/o Double-Take Software SAS
116-118 Avenue Paul Doumer
92500 Rueil Malmaison
France
Dear Jo,
Once executed by both parties, this letter agreement (this “Letter Agreement”)
will constitute an agreement between Double-Take Software, Inc. (the “Company”)
and you with respect to certain payments and benefits that may become payable to
you in connection with a termination of your tenure as Président of Double Take
France SAS, (the “Subsidiary”) the wholly-owned French subsidiary of the
Company, without Cause (as defined in Section 1). For purposes of this Letter
Agreement, the “Effective Date” shall be the date first set forth above.

1.   Certain Definitions

For purposes of this Agreement:
“Cause” means: (i) willful disobedience of a material and lawful instruction of
the Company in its capacity as sole shareholder of the Subsidiary;
(ii) conviction of any misdemeanor involving fraud or embezzlement or similar
crime, or any felony; (iii) conduct amounting to fraud, dishonesty, negligence
or willful misconduct; (iv) inattention to your duties; or (v) your violation of
the Non-Disclosure Confidentiality Agreement (the “NDA”) between you and the
Subsidiary or the Company.
“Termination Date” means the effective date of the termination of your tenure
with the Subsidiary.

2.   Release

As a condition to, and as consideration for, the receipt of any payments or
other benefits under this Letter Agreement, you agree to first execute the
Waiver and Release of Claims Agreement annexed hereto as Addendum A (the
“Release”) within 45 days of termination of your tenure with the Subsidiary and
not to revoke such Release within the time permitted therein for such
revocation.

 



--------------------------------------------------------------------------------



 



3. Qualifying Termination of tenure with the Subsidiary
If your tenure with the Subsidiary is terminated by the decision of the sole
shareholder of the Subsidiary without Cause, you will be entitled to the
payments and benefits outlined in Section 4, subject to the terms and conditions
outlined in this Letter Agreement.
4. Severance Benefits
If your tenure with the Subsidiary is terminated as described in Section 3, then
subject to your satisfaction of the requirements of this Letter Agreement and
execution of the Release, you will be entitled to the following severance
benefits:

  (a)   Severance Pay. You will be entitled to receive severance pay in an
amount equal to €150,000. Subject to Section 4(b) below, your severance pay will
be paid in accordance with the Subsidiary’s regular payroll periods, commencing
on the first day of the first payroll period following the date of the
termination of your tenure with the Subsidiary.

  (b)   Earlier Termination of Benefits. Notwithstanding any other provision of
this Letter Agreement, the Company’s obligation to pay or provide the severance
payments provided under this Section 4 shall terminate as of the date on which
the Company determines in good faith that you have violated the NDA or the
Release.

5. Miscellaneous

  (a)   Death or Disability. In the event that you die or become disabled
(within the meaning of the Company’s long-term disability plan) prior to the
receipt of all payments and benefits that become payable under this Letter
Agreement, any unpaid balance will be paid in a lump sum to you or, if
applicable, the executor or administrator of your estate or to a properly
qualified personal representative.

  (b)   Withholding. The Company shall be entitled to withhold from amounts to
be paid to you under this Letter Agreement any federal, state or local
withholding or other taxes which it is from time to time required to withhold.

6.   Unenforceability. If any portion of this Letter Agreement is deemed to be
void or unenforceable by a court of competent jurisdiction, the remaining
portions will remain in full force and effect to the maximum extent allowed by
law. The parties intend and desire that each portion of this Letter Agreement be
given the maximum possible effect allowed by law.

7.   Headings. The heading of the several sections of this Letter Agreement have
been prepared for convenience and reference only and shall not control, affect
the meaning, or be taken as the interpretation of any provision of this Letter
Agreement.

8.   Successors; Binding Agreement. This Letter Agreement will inure to the
benefit of and be binding upon the parties’ personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and legatees.

 



--------------------------------------------------------------------------------



 



9.   Applicable Law. This Letter Agreement, and its interpretation and
application, will be governed and controlled by the laws of the Commonwealth of
Massachusetts, applicable as though to a contract made in Massachusetts by
residents of Massachusetts and wholly to be performed in Massachusetts without
giving effect to principles of conflicts of law.

10.   Amendment. This Letter Agreement may not be changed, modified, or amended,
except in a writing signed by both you and the Company.

11.   Term. The term of this Agreement shall commence on the Effective Date and,
unless sooner terminated as hereinafter set forth, shall end on March 31, 2009
(the “Term”); provided, however, that this Agreement will automatically renew
for additional one (1) year periods (each a “Renewal Term”) on each anniversary
thereafter, unless the Company delivers to you written notice of intent not to
renew at least thirty (30) days prior to the expiration of the Term or any
Renewal Term, provided, that, the Company may not deliver such notice while a
definitive agreement is in force under which the Company would be acquired.

12. Your signature below means that:

  (i)   You have had ample opportunity to discuss the terms and conditions of
this Letter Agreement with an attorney and/or financial advisor of your choice
and as a result fully understand its terms and conditions; and     (ii)   You
accept the terms and conditions set forth in this Letter Agreement; and    
(iii)   This Letter Agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have with the Company
concerning termination of your tenure with the Subsidiary and any other
separation, termination, retirement or compensation arrangement in connection
therewith, other than any agreements or arrangements concerning any options or
other equity compensation separately addressed in any option agreements or
similar equity compensation agreements and plans.

If you find the foregoing acceptable, please sign your name on the signature
line provided below. Once this Letter Agreement is executed, please return it
directly to my attention. Should you have any questions regarding this Letter
Agreement or any of the terms hereof, now or in the future, please contact Dean
Goodermote.

            Very truly yours,

Double-Take Software, Inc.
      By:   /s/ Dean Goodermote         Dean Goodermote, CEO and President     
       

I accept the terms and conditions of this Letter Agreement.

         
 
       
Signed:
  /s/ Jo Murciano    
 
       
 
        Dated: December 2, 2008    

 



--------------------------------------------------------------------------------



 



ADDENDUM A
WAIVER AND RELEASE OF CLAIMS AGREEMENT
I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT.
I UNDERSTAND THAT I HAVE TWENTY-ONE DAYS AFTER RECEIVING
THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT.
AFTER SIGNING THIS AGREEMENT, I UNDERSTAND THAT I HAVE
ANOTHER SEVEN DAYS IN WHICH TO REVOKE IT, AND IT DOES NOT TAKE EFFECT
UNTIL THOSE SEVEN DAYS HAVE ENDED.
     In consideration of, and subject to, the payments to be made to me by
Double-Take Software, Inc. (“Double-Take Software” or the “Company”) or any of
its subsidiaries or affiliates, pursuant to the Letter Agreement dated as of
December 2, 2008, 2008 between Double-Take Software and me (the “Letter
Agreement”), which I acknowledge that I would not otherwise be entitled to
receive, I hereby waive any claims I may have for my nomination or reintegration
as the Président of the Subsidiary or for employment by the Company or any
subsidiary or affiliate thereof after the date hereof, and I further agree to
and do release and forever discharge the Company or any subsidiary or affiliate
of the Company and their respective past and present officers, directors,
shareholders, employees and agents from any and all claims and causes of action,
known or unknown, arising out of or relating to my tenure as Président of the
Subsidiary or the termination thereof, including, but not limited to, wrongful
discharge, breach of contract, tort, fraud, civil rights violations,
discrimination, or failure to pay compensation or benefits. Should I decide to
file any charge or legal claim against the Company, I agree to waive my right to
recover any damages or other relief awarded to me which arises out of any such
charge or legal claim made by me against the Company.
     In consideration of, and subject to, the payments to be made to me by
Double-Take Software, pursuant to the Letter Agreement, which I acknowledge that
I would not otherwise be entitled to receive, I hereby agree not to make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or any of its affiliates or their respective
officers, directors, employees, advisors, businesses or reputations.
     Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims Agreement shall adversely affect (i) my rights
under the Letter Agreement; (ii) my rights to vested benefits (other than
severance benefits) under any “employee benefit plan” of the Subsidiary, the
Company or any subsidiary or affiliate of the Company; (iii) my rights to
indemnification under any indemnification agreement, applicable law and the
certificates of incorporation and bylaws of the Company and any subsidiary of
the Company, and my rights under any director’s and officer’s liability
insurance policy covering me; or (iv) my

 



--------------------------------------------------------------------------------



 



rights to make truthful statements or disclosures that are required by
applicable law, regulation or legal process .
     I acknowledge that I have signed this Waiver and Release of Claims
Agreement voluntarily, knowingly, of my own free will and without reservation or
duress, and that no promises or representations, written or oral, have been made
to me by any person to induce me to do so other than the promise of payment set
forth in the first paragraph above and the Company’s acknowledgment of my rights
reserved under the preceding paragraph above.
     I acknowledge that I have been given not less than twenty-one (21) days to
review and consider this Waiver and Release of Claims Agreement, and that I have
had the opportunity to consult with an attorney or other advisor of my choice
and have been advised by the Company to do so if I choose. I may revoke this
Waiver and Release of Claims Agreement seven days or less after its execution by
providing written notice to the [Vice-President of Human Resources] at the
Company’s corporate headquarters (or some other designee).
     Finally, I acknowledge that I have carefully read this Waiver and Release
of Claims Agreement and understand all of its terms. This is the entire
Agreement between the parties and is legally binding and enforceable.
     This Waiver and Release of Claims Agreement shall be governed and
interpreted under federal law and the laws of the Commonweath of Massachusetts.
     I knowingly and voluntarily sign this Waiver and Release of Claims
Agreement and agree to be bound by its terms.

                     
 
                    Date Delivered to       :   DOUBLE-TAKE SOFTWARE, INC.
 
                   
 
                   
Date Signed by
      :   By:        
 
                   
 
                   
 
          Title:        
 
                   
 
                                  Seven-Day Revocation Period Ends:            
 
                                 
Signed:
          Date:                          
 
                                 

 